Cook, J.,
delivered the opinion of the court.
Appellant shipped a basket of laundry from Vicksburg, Miss., to Rayville, La., which was lost, and he sued the express company for the value of the container and contents, which was proved to be one hundred and sixty-four dollars and eighty five cents. At the close of the evidence the trial court instructed the jury that plaintiff could not recover more than fifty dollars. The jury returned a verdict for fifty dollars, and plaintiff appeals, insisting here that he was entitled to recover the value as above stated.
- The receipt, or bill of lading, contained a clause limiting the value of the package shipped to fifty dollars, and provided that, in consideration of the rates charged, it was agreed that, in case of loss, no greater sum than this could be recovered.
It will be observed that the shipment was interstate, and it is therefore to be governed by the laws, of Congress, as construed by the Supreme Court of the United States. The Supreme Court of the United States has recently handed down two opinions, in both of which the contract before us was construed. In Adams Express Co. v. E. H. Croninger, 226 U. S. 491, 33 Sup. Ct. 148, 57 L. Ed. —, decided January 6, 1913, and in Chicago, Burlington & Quincy Railroad Co. v. H. Fred Miller, 226 U. S. 513, 33 Sup. Ct. 155, 57 L. Ed. —, decided on the same day, the Supreme Court held that a shipper under a contract like the one here could recover no more than the agreed value written in the contract. The court construed what is com*131monly known as the “Carmack Amendment” (Act June 29, 1906, ch. 3591, sec. 7, 34 Stat. 595 [U. S. Comp. St. Supp. 1911, p. 1307]) to the Interstate Commerce Act (Act Feb. 4, 1887, ch. 104, sec. 20, 24 Stat. 386 [U. S. Comp. St. 1901, p. 3169]), holding that in interstate shipments the act was exclusive to all state statutes or policies, and that the decisions of that court were the supreme law in reference to contracts of similar import to this one.
Affirmed.